Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Nevin P. Chitkara Investment Officer of MFS Benjamin Stone Investment Officer of MFS Richard O. Hawkins Investment Officer of MFS Benjamin Nastou Investment Officer of MFS Natalie I. Shapiro Investment Officer of MFS Steven R. Gorham Investment Officer of MFS Erik S. Weisman Investment Officer of MFS Barnaby Wiener Investment Officer of MFS Linda Zhang May 2011 Investment Officer of MFS Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Nevin P. Chitkara Equity Securities Portfolio Manager Employed in the investment area of MFS since 1997 Benjamin Stone Equity Securities Portfolio Manager Employed in the investment area of MFS since 2005 Richard O. Hawkins DebtSecurities Portfolio Manager Employed in the investment area of MFS since 1988 Benjamin Nastou Tactical Asset Allocation Overlay Portfolio Manager Employed in the investment area of MFS since 2001 Natalie I. Shapiro Tactical Asset Allocation Overlay Portfolio Manager Employed in the investment area of MFS since 1997 Steven R. Gorham Equity Securities Portfolio Manager Employed in the investment area of MFS since 1992 Erik S. Weisman DebtSecurities Portfolio Manager Employed in the investment area of MFS since 2002 Barnaby Wiener Equity Securities Portfolio Manager Employed in the investment area of MFS since1998 Linda Zhang Tactical Asset Allocation Overlay Portfolio Manager Employed in the investment area of MFS since 2010; Principal at Lexington Capital Holdings from 2008 to 2010; Lead Fund Manager at Blackrock from 2003 to 2008.
